
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(k)(k)


         GRAPHIC [g295111.jpg]


HEWLETT-PACKARD COMPANY
‹PLAN›
RESTRICTED STOCK UNIT AGREEMENT


        THIS AGREEMENT, dated ‹GRANT DATE› between Hewlett-Packard Company, a
Delaware Corporation ("Company"), and ‹EMPNO›‹NAME› (the "Employee"), is entered
into as follows:

        WHEREAS, the continued participation of the Employee is considered by
the Company to be important for the Company's continued growth; and

        WHEREAS, in order to give the Employee an incentive to continue in the
employ of the Company and to participate in the affairs of the Company, the HR
and Compensation Committee of the Board of Directors of the Company or its
delegates ("Committee") has determined that the Employee shall be granted stock
units representing hypothetical shares of the Company's common stock ("Stock
Units"), with each Stock Unit equal in value to one share of the Company's $0.01
par value common stock ("Stock"), subject to the restrictions stated below and
in accordance with the terms and conditions of the ‹PLAN› ("Plan"), a copy of
which can be found on the Stock Incentive Program Web Site at:
http://persweb.corp.hp.com/comp/employee/program/sip/stok_opt.htm or by written
or telephonic request to the Company Secretary.

        THEREFORE, the parties agree as follows:

1.Grant of Stock Units.

Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee ‹SHARES› Stock Units.

2.Vesting Schedule.

The interest of the Employee in the Stock Units shall vest as follows: ‹INSERT
VESTING PROVISION HERE›. Provided the Employee remains in the employ of the
Company on a continuous, full-time basis through the close of business on the
‹INSERT FULL VESTING DATE HERE›, the interest of the Employee in the Stock Units
shall become fully vested on that date.

3.Benefit Upon Vesting.

Upon the vesting of the Stock Units, the Employee shall be entitled to receive,
as soon as administratively practicable, Stock or a combination of cash and
Stock, as the Company determines in its sole discretion, equal to:

(a)the number of Stock Units that have vested multiplied by the fair market
value (as defined in the Plan) of a share of Stock on the date on which such
Stock Units vest, and

(b)a dividend equivalent payment determined by

(1)multiplying the number of vested Stock Units by the dividend per share of
Stock on each dividend payment date between the date here of and the vesting
date to determine the dividend equivalent amount for each dividend payment date;

(2)dividing the amount determined in (1) above by the fair market value of a
share of Stock on the date of such dividend payment to determine the number of
additional Stock Units to be credited to the Employee; and

(3)multiplying the number of additional Stock Units determined in (2) above by
the fair market value of a share of Stock on the vesting date to determine the
aggregate amount of dividend equivalent payments for such vested Stock Units;

--------------------------------------------------------------------------------



provided, however, that if any aggregated dividend equivalent payments in
paragraph (b)(3) above results in a payment of a fractional share, such
fractional share shall be rounded up to the nearest whole share.

4.Restrictions.

(a)Except as otherwise provided for in this Agreement, the Stock Units or rights
granted hereunder may not be sold, pledged or otherwise transferred until the
Stock Units become vested in accordance with Section 2. The period of time
between the date hereof and the date the Stock Units become fully vested is
referred to herein as the "Restriction Period."

(b)Except as otherwise provided for in this Agreement, if the Employee's
employment with the Company is terminated at any time for any reason prior to
the lapse of the Restriction Period, all Stock Units granted hereunder shall be
forfeited by the Employee.

5.Legend.

All certificates representing any Stock of the Company subject to the provisions
of this Agreement shall have endorsed thereon the following legend:

"The shares represented by this certificate are subject to an agreement between
the Corporation and the registered holder, a copy of which is on file at the
principal office of this Corporation."

6.No Stockholder Rights.

Stock Units represent hypothetical shares of Stock. During the Restriction
Period, the Employee shall not be entitled to any of the rights or benefits
generally accorded to stockholders.

7.Disability or Retirement of the Employee.

If the Employee's termination of employment is due to the Employee's total and
permanent disability or retirement after attaining 55 years of age with 15 years
of service to the Company or 65 years of age or age under local law without
regard to service, in accordance with the Company's retirement policy, all
outstanding and unvested Stock Units shall continue to vest in accordance with
Section 2, provided that the following conditions are met for the entire
Restriction Period:

(a)The Employee shall render, as an independent contractor and not as an
employee, such advisory or consultative services to the Company as shall
reasonably be requested by the Company, consistent with the Employee's health
and any other employment or other activities in which such Employee may be
engaged;

(b)The Employee shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the Company,
competes with or is in conflict with the interests of the Company;

(c)The Employee shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company's
business, any confidential information or material relating to the business of
the Company, either during or after employment with the Company; and

(d)The Employee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment by the Company, relating in any
manner to the actual or anticipated business, anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in foreign countries.

8.Death of the Employee.

In the event of the Employee's death prior to the end of the Restriction Period,
the Employee's estate or designated beneficiary shall have the right to receive
a pro rata payment of cash, Stock or combination of cash and Stock, as the
Company determines in its sole discretion. In the event of the Employee's death
after the vesting date but prior to the payment associated with such Stock

--------------------------------------------------------------------------------



Units, payment for such Stock Units shall be made to the Employee's estate or
designated beneficiary.

9.Taxes.

(a)The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Stock Units hereunder. In the
event that the Company or the Employer is required to withhold taxes as a result
of the grant or vesting of Stock Units, or subsequent sale of Stock acquired
pursuant to such Stock Units, or due upon receipt of dividend equivalent
payments, the Employee shall surrender a sufficient number of whole shares of
such Stock or make a cash payment as necessary to cover all applicable required
withholding taxes and required social security contributions at the time the
restrictions on the Stock Units lapse, unless alternative procedures for such
payment are established by the Company. The Employee will receive a cash refund
for any fraction of a surrendered share not necessary for required withholding
taxes and required social insurance contributions. To the extent that any
surrender of Stock or payment of cash or alternative procedure for such payment
is insufficient, the Employee authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct all
applicable required withholding taxes and social security contributions from the
Employee's compensation. The Employee agrees to pay any amounts that cannot be
satisfied from wages or other cash compensation, to the extent permitted by law.

(b)Regardless of any action the Company or the Employee's employer (the
"Employer") takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding ("Tax-Related
Items"), the Employee acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by him is and remains the Employee's
responsibility and that the Company and or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Stock Units, including the
grant and vesting of Stock Units, subsequent payment of Stock and or cash
related to such Stock Units or the subsequent sale of any Stock acquired
pursuant to such Stock Units and receipt of any dividend equivalent payments;
and (ii) do not commit to structure the terms or any aspect of this grant of
Stock Units to reduce or eliminate the Employee's liability for Tax-Related
Items. The Employee shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Employee's participation in the Plan or the Employee's
receipt of Stock Units that cannot be satisfied by the means previously
described. The Company may refuse to deliver the benefit described in Section 3
if the Employee fails to comply with the Employee's obligations in connection
with the Tax-Related Items.

10.Data Privacy Consent.

The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee's personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Employee's participation in the
Plan. The Employee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about the
Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in the
Employee's favor for the purpose of implementing, managing and administering the
Plan ("Data"). The Employee understands that the Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Employee's country or
elsewhere and that the recipient country may have different data privacy laws
and protections than

--------------------------------------------------------------------------------



the Employee's country. The Employee understands that he may request a list with
the names and addresses of any potential recipients of the Data by contacting
the local human resources representative. The Employee authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Employee's participation in the Plan, including any requisite transfer of such
Data, as may be required to a broker or other third party with whom the Employee
may elect to deposit any Stock acquired under the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage participation in the Plan. The Employee understands that he may, at any
time, view Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Employee understands that refusing or
withdrawing consent may affect the Employee's ability to participate in the
Plan. For more information on the consequences of refusing to consent or
withdrawing consent, the Employee understands that he may contact an HP local
human resources representative.

11.Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program Web Site referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP web site at www.hp.com.
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary.

12.Acknowledgment and Waiver.

By accepting this grant of Stock Units, the Employee acknowledges and agrees
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;
(ii) the grant of Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock or Stock Units,
or benefits in lieu of Stock or Stock Units, even if Stock or Stock Units have
been granted repeatedly in the past; (iii) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (iv) the
Employee's participation in the Plan shall not create a right to further
employment with Employer and shall not interfere with the ability of Employer to
terminate the Employee's employment relationship at any time with or without
cause and it is expressly agreed and understood that employment is terminable at
the will of either party, insofar as permitted by law; (v) the Employee is
participating voluntarily in the Plan; (vi) stock unit, stock unit grants and
resulting benefits are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and is outside the scope of the Employee's employment contract, if
any; (vii) stock units, stock unit grants and resulting benefits are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law; (viii) in the event
that the Employee is not an employee of the Company, this grant of Stock Units
will not be interpreted to form an employment contract or relationship with the
Company, and furthermore, this grant of Stock Units will not be interpreted to
form an employment contract with the Employer or any Subsidiary or Affiliate of
the Company; (ix) the future value of the underlying Stock is unknown and cannot
be predicted with certainty; (x) in consideration of this grant of Stock Units,
no claim or entitlement to compensation or damages shall arise from termination
of this grant of Stock Units or diminution in value of this grant of Stock Units
resulting from termination of the Employee's employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Employee irrevocably releases the Company and the Employer from
any such claim that may arise;

--------------------------------------------------------------------------------



if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the terms of this
Agreement, the Employee shall be deemed irrevocably to have waived any
entitlement to pursue such claim; and (xi) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of involuntary termination
of the Employee's employment (whether or not in breach of local labor laws), the
Employee's right to receive benefits under this Agreement, if any, will
terminate effective as of the date that the Employee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of "garden leave" or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), the
Employee's right to receive benefits under this Agreement after termination of
employment, if any, will be measured by the date of termination of the
Employee's active employment and will not be extended by any notice period
mandated under local law; the Committee shall have the exclusive discretion to
determine when the Employee is no longer actively employed for purposes of this
grant of Stock Units.

13.Miscellaneous.

(a)The Company shall not be required to treat as owner of Stock Units, and
associated benefits hereunder, to any transferee to whom such Stock Units or
benefits shall have been so transferred.

(b)The parties agree to execute such further instruments and to take such action
as may reasonably be necessary to carry out the intent of this Agreement.

(c)Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his address
then on file with the Company.

(d)The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee's interest except by
means of a writing signed by the Company and the Employee. This Agreement is
governed by the laws of the state of Delaware.

(e)If the Employee has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

(f)The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


    HEWLETT-PACKARD COMPANY
 
 
By


--------------------------------------------------------------------------------

Carleton S. Fiorina
Chairman and CEO
 
 
By


--------------------------------------------------------------------------------

Ann O. Baskins
Senior Vice President, General Counsel and
Secretary

RETAIN THIS AGREEMENT FOR YOUR RECORDS

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(k)(k)



HEWLETT-PACKARD COMPANY ‹PLAN› RESTRICTED STOCK UNIT AGREEMENT
